Motion for leave to appeal to the Court of Appeals granted. The following question is certified: May the defendants *907adduce evidence to attack collaterally the Illinois decree of divorce appearing in this record, which was obtained in an action instituted by plaintiff against her then husband, who appeared therein, who makes no claim of fraud respecting his appearance, and who does not challenge the validity of the said decree? Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See ante, p. 527.]